Citation Nr: 0915726	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for fracture of the 
right long finger.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the VA Regional 
Office (RO) in Waco, Texas.

The issue of bipolar disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's fracture of the right long finger interferes 
with his employment as a pipe fitter, which requires grabbing 
and lifting, and causes reduced strength and function with 
chronic pain.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of 
right long finger injury have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 
4.27, 4.31, 4.71a, Diagnostic Codes (DC) 5299-5229, 5226 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran on April 10, 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The letter also informed the Veteran of the type of evidence 
allowed to support his claim, including medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, and examples of the types of medical and lay 
evidence that the claimant may submit.  The letter did not 
specifically ask the Veteran to present evidence on how the 
disability affects his employment and daily life; however, 
the Board finds that the Veteran had actual knowledge of his 
right to submit evidence on these issues based upon his 
representative's supporting brief addressing the impact of 
the disability on the Veteran's employment and daily life, 
all of which the Board considered in granting a compensable 
rating as discussed below.  Therefore, the Board finds that 
the Veteran was not prejudiced by the letter's failure to 
specifically ask for the affects of the disability on the 
Veteran's employment and daily life, and finds that the 
Vazquez-Flores notice requirements were satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran was afforded a VA medical 
examination in July 2007.  That examination included an 
adequate description of functional effect of the Veteran's 
long finger disability, particularly the functional effect on 
grabbing and holding things.  Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

The Veteran is currently service-connected for residuals of a 
right long finger injury, with a noncompensable (0 percent) 
disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2008).  He contends he is entitled to a 
higher rating.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

The Veteran's finger disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5229 (2008).  A 
designation of DC 5299 reflects that the disability is a 
condition not specifically listed in the Rating Schedule, and 
hyphenation with 5229 indicates that the disability has been 
rated as analogous to limitation of motion of the middle 
finger.  See 38 C.F.R. §§ 4.20, 4.27, 4.71a.

DC 5229, for limitation of motion of the index or long 
finger, assigns a 10 percent disability evaluation when there 
is limitation of motion with a gap of one inch (2.5 cm) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible; 
or, with extension limited by more than 30 degrees.  38 
C.F.R. § 4.71a, DC 5229.  

Under DC 5226, ankylosis of the middle finger, a 10 percent 
disability evaluation is assigned for unfavorable or 
favorable ankylosis of the long finger of the major or minor 
hand.  38 C.F.R. § 4.71a.

The Veteran had a VA examination in July 2007.  He reported 
that his finger occasionally locked up and that it was 
painful, especially in cold weather.  He described the pain 
as a pressure and ache type pain averaging about a 6 of 10 
with flare-ups.  The disability was aggravated by lifting or 
grabbing onto things.  
The Veteran was employed as a pipe fitter, an occupation that 
requires grabbing tools with his right hand and holding onto 
things, which aggravated his right long finger.  The 
disability did not interfere with daily activities except 
when he grabbed or lifted things.

On examination, the finger showed no deformity, swelling, or 
tenderness.  He had full extension without pain, flexion 0 to 
40 degrees without pain, metacarpophalangeal motion 0 to 90 
degrees without pain, proximal interphalangeal joint motion 0 
to 110 degrees without pain, and distal interphalangeal joint 
motion 0 to 70 degrees without pain.  The active range of 
motion did not produce any weakness, fatigue, or 
incoordination.  There was no additional loss of range of 
motion with repetitive movements.  The diagnosis was 
fractured right middle finger with chronic pains, especially 
in cold weather, and arthralgia.

Several VA outpatient treatment records reference the 
Veteran's pain stemming from his service connected right 
middle finger disability.  Specifically, a record dated in 
April 2006 indicates that the Veteran's right hand had 
decreased strength and function with chronic pain.

The Board has considered the evidence submitted; however, the 
evidence does not show that the Veteran has favorable or 
unfavorable ankylosis of the right long finger.  Therefore a 
compensable rating is not warranted under DC 5226.

For a compensable rating under DC 5299-5229, the evidence 
must show limitation of motion with a gap of one inch (2.5 
cm) or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible; or, with extension limited by more than 30 degrees.  
However, the Veteran has been noted to have normal range of 
motion as noted in the July 2007 VA examination report.  
Therefore, a higher evaluation under DC 5229 is not 
warranted.

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the VA examiner has noted that the 
Veteran's disability interferes with his activities of daily 
living and employment as a pipe fitter.  VA outpatient 
treatment records have indicated that the Veteran's 
disability has caused decreased strength and function with 
chronic pain.  As there is evidence of functional loss due to 
pain and weakness, which interfere with the Veteran's 
employment and activities of daily living, to the extent that 
they require grabbing and holding onto things, the Board 
finds that a 10 percent rating is warranted for the 
disability.

A higher rating is not warranted as the applicable diagnostic 
codes fail to provide a rating higher than 10 percent for a 
single digit disability.  The Veteran has not been 
hospitalized for his disability, and although he described 
some functional impairment in holding and grabbing, he has 
not alleged and there is no evidence suggesting marked 
interference with employment.  The existing schedular rating 
is already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the Veteran working or seeking work.  Moreover, the 
Board has herein allowed compensation based on additional 
functional impairment of work and daily living.  A referral 
for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

Accordingly, a 10 percent disability rating for fracture of 
the right long finger is granted, but not higher.

ORDER

A disability rating of 10 percent for fracture of the right 
long finger is granted.


REMAND

The Veteran seeks service connection for bipolar disorder.  
The Veteran has indicated that medical records from VA 
treatment facilities have not been obtained.  Specifically, 
the Veteran alleges that records mentioned in the Social 
Security Determination of June 1991 have not been obtained 
for review, including VA Medical Center (VAMC) records and 
records from Methodist Hospital dated 1989 to 1990.  The 
Veteran also alleges that there are VAMC records from New 
Orleans and Biloxi from 1984 onward that have not been 
obtained for review.  VA Forms 10-7131 indicate that the 
Veteran was a VA hospital patient in New Orleans in December 
1989 and admitted to the domiciliary in Biloxi in December 
1990.

Since these records may support the Veteran's claim for 
service connection for bipolar disorder, the Board finds that 
a remand is necessary to obtain them for consideration.  38 
U.S.C.A. § 5103A(a).  All VAMC records are in constructive 
possession of VA and should be obtained on remand and 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  If there are no such records, a 
negative reply should be obtained and associated with the 
claims file.  

In addition, the Veteran alleges that his bipolar disorder 
stems from a bomb threat made in 1983.  The Veteran has 
requested that the Board obtain his military personnel 
records to substantiate the occurrence of the bomb threat and 
his claim for service connection for bipolar disorder. 

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should attempt to obtain the 
Veteran's military personnel file and 
associate it with the claims file.

2.  The RO should attempt to obtain all 
VAMC records noted in the Social Security 
Administration Decision of June 1991 and 
VA Forms 10-7131, and obtain VAMC records 
from New Orleans and Biloxi dating back to 
1984.  Associate any records obtained with 
the claims file.  If no records are 
available, obtain a negative response and 
associate that response with the claims 
file.

3.  The RO should attempt to obtain the 
records of treatment from Methodist 
Hospital in February 1990.  If no records 
are available, obtain a negative response 
and associate that response with the 
claims file.

4.  Then, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


